UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7138


DAVID MEYERS,

                    Petitioner - Appellant,

             v.

DIRECTOR HAROLD CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:18-cv-00435-JPJ-PMS)


Submitted: April 18, 2019                                         Decided: April 29, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Meyers appeals the district court’s order dismissing his petition for a writ of

mandamus.     We have reviewed the record and find no abuse of discretion.              See

Schlagenhauf v. Holder, 379 U.S. 104, 111 n.8 (1984) (stating that issuance of writ of

mandamus is a matter of discretion with the court to which the petition is addressed).

Accordingly, we affirm for the reasons stated by the district court. Meyers v. Clarke,

7:18-cv-00435-JPJ-PMS (W.D. Va. Sept. 7, 2018). We also deny Meyers’ motions to

seal the case and for in camera assistance. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2